Title: From George Washington to Henry Laurens, 18 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Head Qrs [Valley Forge] June the 18th 1778 6 OClock P. M.
                    
                    Since I had the Honor of addressing you this forenoon, I received your Letter of the 17th with it’s several Inclosures.
                    I am happy in the approbation of Congress respecting my conduct to Doctor Ferguson. I could not find, after the maturest consideration on the subject, that his passage through the Country could be in any wise material, or answer any other purpose than to spread disaffection.
                    I shall take every measure in my power to prevent an intercourse between the Army and the Enemy, and also between the Inhabitants and the latter. You may rest assured, that whatever Letters come from their lines shall be, as they ever have been, minutely inspected; and wherever they import any thing of an insidious cast, they shall be suppressed. In this, I trust, I shall not offend against any rule of right, nor the strictest propriety.
                    The Letter for the Commissioners, I shall transmit by the earliest opportunity; However their departure from Philadelphia will prevent their getting it, as soon as they otherwise would have done. I cannot say, that I regret the delay; for there is no knowing, to what acts of depredation and ruin, their disappointed ambition might have led. And permit me to add, that I think there was no other criterion for Congress to go by, than the One they have adopted. The proceedings of the 22d of April, it is probable, have reached Britain by this time, and will shew, that the present powers of the Commissioners, or at least those we are obliged to suppose them to possess, are wholly incompetent to any valuable end.
                    I have appointed General Arnold to command in philadelphia, as  the state of his wound will not permit his services in a more active line. Colo. Jackson with a Detachment of Troops is to attend him, and I flatter myself, that order will be preserved and the several purposes answered, expressed by Congress in their Resolution of the 4th Instant. The General set out this Evening, and I myself shall move with the main body of the Army at five in the morning tomorrow. I have the Honor to be with great respect & esteem Sir Your Most Obedt servant
                    
                        Go: Washington
                    
                    
                        P.S. By this conveyance you will be pleased to receive the proceedings of the Court of Inquiry respecting the losses of the Forts in the Highlands.
                    
                